Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 17, 2021.

Amendments
           Applicant's amendments, filed March 17, 2021, is acknowledged. 
	Applicant has amended claims 1, 9, 12, 22-30, 35, 39, 44-48, 53-55, 58, 63-64, 68, and 72.
	Applicant has added new claim 74.
	Claims 2-8, 10-11, 15-21, 31, 33, 36, 38, 40, 42-43, 49, 51, 59, 62, 65, 67, 71, and 73 are cancelled.
	Claims 1, 9, 12-14, 22-30, 32, 34-35, 37, 39, 41, 44-48, 50, 52-58, 60-61, 63-64, 66, 68-70, 72, and 74 are pending.
Claims 1, 9, 12-14, 22-30, 32, 34-35, 37, 39, 41, 44-48, 50, 52-58, 60-61, 63-64, 66, 68-70, 72, and 74 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US2016/064414 filed December 1, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/261,815 filed December 1, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/261,815 filed December 1, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is being considered by the examiner.

The information disclosure statement filed 03/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citation 1 is defective for one or more of these requirements. The citation merely discloses a publication date of “2014” and therefore does not clarify the date of publication (i.e. the earliest date of public availability) with respect to the start of Applicant’s grace period. 

Sequence Compliance
The prior objection to the instant application for failing to comply with the sequence rules is withdrawn. Applicant corrected said deficiencies in papers filed 03/17/2021 by amending paragraph [0167] of the specification to indicate the SEQ ID NO of each sequence disclosed as according to the Sequence Listing.
	

Drawings
The drawings filed 03/17/2021 are accepted by the Examiner. Applicant’s petition to accept Color Drawings was granted in the Petition decision mailed 04/14/2021. 


Specification
	The prior objection to the specification, for the improper use of trademarks/tradenames, is withdrawn. Applicant has corrected said deficiencies in papers filed 03/17/2021. 

Claim Objections
The prior objections to claims 30 and 54, for grammatical errors and the improper use of acronyms, are withdrawn. Applicant corrected said deficiencies in papers filed 03/17/2021. 


Withdrawal of Prior Claim Rejections
	Rejections not reiterated from the previous Office action mailed 09/22/2020 are hereby withdrawn. The following rejections are either newly applied or are reiterated and are the only rejections presently applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites a composition comprising cells in contact with a plasmid/PEI mixture. Dependent claim 46 recites wherein the cells “have been” grown or maintained in a serum-free culture medium “before, after, or both before and after contact with said plasmid/PEI mixture”. The recitation is considered indefinite because the claim language is self-contradictory. Claim 46 describes cells that “have been” (past tense) grown or maintained in a serum-free culture medium “after” contact with the plasmid/PEI mixture. That is, the claim is directed to a composition comprising cells in contact with a plasmid/PEI mixture, wherein the cells “have been” (past tense) grown or maintained in a serum-free medium “after” contact with the plasmid/PEI mixture. Thus, it is unclear what Applicant is attempting to recite. For example, it is unclear whether Applicant is attempting to recite wherein the cells have been grown and maintained in a serum-free 


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 66 recites “wherein the AAV vector comprises a VP1, VP2 and/or VP3 capsid protein having 75% or more sequence identity to any of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV10, AAV11, or AAV-2i8 VP1, VP2 and/or VP3 capsid proteins”. The claim is indefinite because the claim recites a protein having at least 75% sequence identity without providing a corresponding sequence or sequences to measure/assess said sequence identity. Thus, the phrase "75% or more sequence identity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In papers filed March 17, 2021, Applicant argues that claim 66 is definite because ‘the artisan is equipped with the knowledge and means to undertake a comparison of any sequence of interest to a known VP sequence from any of the recited serotypes and ascertain whether the sequence of interest has "75% or more identity" to that known VP sequence. A simple BLAST alignment would be sufficient’ (page 21). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, the recitation is indefinite because the artisan does not know what particular sequence to use as a reference to perform the comparison. For example, if the artisan’s AAV1 VP1 sequence shares 76% identity to a first AAV1 VP1 sequence found in the prior art but only 74% 


	Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 72 recites “[a] method according to Claim 22, wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture.” Thus the claim is directed the method of claim 22, whereby the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture. To the extent it is not an inherent property (that naturally flows) from the method of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language.  The limitation “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture” merely states a functional characteristic/intended result without providing any indication about how the functional characteristic/intended result is provided. The functional characteristic/intended result does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic/intended result. The specification fails to disclose what structural changes to the method is necessary and sufficient to cause the recited functional characteristic, and thus the 
In papers filed March 17, 2021, Applicant argues that ‘The period of time after subculture and the PEI:plasmid ratios recited in amended claim 72 and new claim 74, respectively, result in "structural changes to the method of claim 22 that will predictably achieve" the recited 50% or greater amount of recombinant AAV vector produced with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture’ (page 19) and ‘Because amended claim 72 recites a feature "to provide the functional characteristic/intended result" of the claimed method, one skilled in the art would be "adequately apprised" of the scope of the claim’ (page 22). Applicant’s remarks have been carefully considered, but are not found persuasive. Applicant’s arguments indicate that contacting the cells with a plasmid/PEI mixture for 2 to 5 days, wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1, will predictability and necessarily achieve the functional characteristic of “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture”. However, claim 72 does not recite wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1. Thus, as evidenced by Applicant’s remarks, claim 72 fails to recite the necessary and sufficient structural elements required to cause the recited functional characteristic. Examiner notes that Applicant has not identified, and the Examiner has not identified, where in the specification as originally filed it is clearly disclosed that contacting the cells with a plasmid/PEI mixture for 2 to 5 days, wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1, will predictability and necessarily achieve the functional characteristic of “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture”. Because the specification 
Therefore, the instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
 

	Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 72 recites “[a] method according to Claim 22, … wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture.” Thus the claim is directed the method of claim 22, whereby the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture. To the extent it is not an inherent property (that naturally flows) from the method of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language.  The limitation “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture” merely states a functional characteristic/intended result without providing any indication about how the functional characteristic/intended result is provided. The functional characteristic/intended result does not 
In papers filed March 17, 2021, Applicant argues that ‘The period of time after subculture and the PEI:plasmid ratios recited in amended claim 72 and new claim 74, respectively, result in "structural changes to the method of claim 22 that will predictably achieve" the recited 50% or greater amount of recombinant AAV vector produced with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture’ (page 19) and ‘Because amended claim 72 recites a feature "to provide the functional characteristic/intended result" of the claimed method, one skilled in the art would be "adequately apprised" of the scope of the claim’ (page 22). Applicant’s remarks have been carefully considered, but are not found persuasive. Applicant’s arguments indicate that contacting the cells with a plasmid/PEI mixture for 2 to 5 days, wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1, will predictability achieve the functional characteristic of “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture”. However, claim 74 does not recite wherein the cells are contacted with the plasmid/PEI mixture between a period of 2 days to 5 days. Thus, as evidenced by Applicant’s remarks, claim 74 fails to recite the necessary and sufficient structural elements required to cause the recited functional characteristic. Examiner notes that Applicant has not identified, and the Examiner has not identified, where in the specification as originally filed it is clearly disclosed that contacting the cells 
Therefore, the instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.


	Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 72 recites “[a] method according to Claim 22, wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture.” Thus the claim is directed the method of claim 22, whereby the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture. Either this is an inherent property (that naturally flows) of the method of claim 22, or it is not. To the extent it is not an 
In papers filed 03/17/2021, Applicant states that ‘The period of time after subculture and the PEI:plasmid ratios recited in amended claim 72 and new claim 74, respectively, result in "structural changes to the method of claim 22 that will predictably achieve" the recited 50% or greater amount of recombinant AAV vector produced with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture’ (page 19). Applicant’s remarks indicate that contacting the cells with a plasmid/PEI mixture for 2 to 5 days, wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1, will predictability achieve the functional characteristic of “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture”. However, claim 72 does not recite wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1. Thus, as evidenced by Applicant’s remarks, claim 72 fails to recite the necessary and sufficient structural elements required to cause the recited functional characteristic. That is, the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim.

Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76 teaches that addition of free PEI chains results in transfection efficiency about 50-fold higher than that without the addition of free PEI chains (see Figure 13 on page 74; see also page 74, col. 1, “it is worth noting that this reduced transfection efficiency is still ~50-fold higher than that without the addition of free PEI chains (N:P=3), clearly indicating that the free PEI chains mainly play their role inside the cells.”; see also section 2.8, “The in vitro gene transfection efficiency 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes to the instantly claimed method that will necessarily and predictably achieve the recited functional characteristic/intended result.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 


	Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 74 recites “[a] method according to Claim 22, … wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture.” Thus the claim is directed the method of claim 22, whereby the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture. Either this is an inherent property (that naturally flows) of the method of claim 22, or it is not. To the extent it is not an 
In papers filed 03/17/2021, Applicant states that ‘The period of time after subculture and the PEI:plasmid ratios recited in amended claim 72 and new claim 74, respectively, result in "structural changes to the method of claim 22 that will predictably achieve" the recited 50% or greater amount of recombinant AAV vector produced with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture’ (page 19). Applicant’s remarks indicate that contacting the cells with a plasmid/PEI mixture for 2 to 5 days, wherein the PEI:plasmid weight ratio is about 0.1:1 to about 5:1, will predictability achieve the functional characteristic of “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture”. However, claim 74 does not recite wherein the cells are contacted with the plasmid/PEI mixture between a period of 2 days to 5 days. Thus, as evidenced by Applicant’s remarks, claim 74 fails to recite the necessary and sufficient structural elements required to cause the recited functional characteristic. That is, the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim.

Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76 teaches that addition of free PEI chains results in transfection efficiency about 50-fold higher than that without the addition of free PEI chains (see Figure 13 on page 74; see also page 74, col. 1, “it is worth noting that this reduced transfection efficiency is still ~50-fold higher than that without the addition of free PEI chains (N:P=3), clearly indicating that the free PEI chains mainly play their role inside the cells.”; see also section 2.8, “The in vitro gene transfection efficiency 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes to the instantly claimed method that will necessarily and predictably achieve the recited functional characteristic/intended result.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 



Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In papers filed 03/17/2021, Applicant amended claim 35 to indicate that the recited molecular weights are measured in units of “daltons (Da)”. That is, claim 35 has been amended to recite a linear polyethylenimine (PEI) with a molecular weight in the range of about 4,000 Da to about 160,000 Da and/or in the range of about 2,500 Da to about 250,000 Da in free base form. The amendment is considered new matter. Applicant argues that written support for the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, 12-14, 30, 32, 37, 44, 47, 50, 52-53, 55-58, 60-61, 63-64, 66, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. “Transfection of mammalian cells using linear polyethylenimine is a simple and effective means of producing recombinant adeno-associated virus vectors”, Journal of Virological Methods 138 (2006) 85–98, as evidenced by Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76; Sato et al. “Single-cell lineage tracking analysis reveals that an established cell line comprises putative cancer stem cells and their heterogeneous progeny”, March 2016, Scientific Reports, 6:23328, pages 1-11; and Damdindorj et al. “A Comparative Analysis of Constitutive Promoters Located in Adeno-Associated Viral Vectors”, August 2014, PLoS ONE 9(8): e106472, pages 1-10.
Regarding claim 1, Reed discloses a composition comprising a plasmid/PEI mixture, said plasmid/PEI mixture comprising components:
(a) one or more plasmids comprising nucleic acids encoding AAV packaging proteins (section 2.10, “The second plasmid, pAd8 (Samulski et al., 1987, 1989) expresses the AAV replication and capsid genes.”) and nucleic acids encoding helper proteins (section 2.10, “The third plasmid, pXX6, (14) expresses the adenovirus E2A, E4, and VA genes”);
(b) a plasmid comprising a nucleic acid that encodes a protein of interest (section 2.10, “Production of recombinant AAV requires transfection of cells with three plasmids. The first plasmid, pGET-GFP, contains a recombinant AAV vector that expresses EGFP”); and
(c) a polyethylenimine (PEI) solution (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”),

See also Section 2.10, “Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each)”.
Reed further discloses that the composition comprises cells, wherein the cells are in contact with the plasmid/PEI mixture (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each)”).
Reed further discloses wherein the molar ratio of nitrogen (N) in Total PEI to phosphate (P) in plasmid is 20:1 (N:P) in the transfection mixture (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”). Prior to the effective filing date of the instantly claimed invention, Yue teaches that Free PEI exists when N:P is greater than 3 (ABSTRACT, “confirms that nearly all the DNA chains are complexed with PEI to form polyplexes when the molar ratio of nitrogen from PEI to phosphate from DNA (N:P) reaches ~3, but the PEI/DNA polyplexes have a high in-vitro gene transfection efficiency only when N:P≥10.”; pages 70-71, joining paragraph, “… further confirming that DNA is fully condensed by PEI only when N:P≥3. For N:P=10, ~70% of the PEI chains are free in the solution mixture of PEI and DNA”). Thus, since Reed discloses using a N/P = 20 and Yue teaches that free PEI exists when N/P≥3, the transfection mixture taught by Reed necessarily comprises free PEI. 
Reed further discloses that the cells are in contact with the transfection mixture (Free PEI/plasmid/PEI mixture) for 6 hours (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and 
Regarding claim 9, Reed further discloses that the cells are in contact with the transfection mixture (Free PEI/plasmid/PEI mixture) for 6 hours (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each) … After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
Regarding claim 12, Reed discloses that the cells produce recombinant AAV vector comprising the nucleic acid that encodes the protein of interest (see Figures 9 on page 95; see also pages 94-95, joining paragraph).
Regarding claim 13, Reed discloses that the composition comprises a container (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each) … After transfection the plates were incubated for 6 h at 37◦C.”).
Regarding claims 14, Reed discloses that the composition comprises a plasmid comprising nucleic acids that encode AAV capsid proteins (section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”; section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and 
Regarding claim 30, Reed discloses that the Free PEI/plasmid/PEI cell culture is incubated for a period of 6 hours (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each) … After transfection the plates were incubated for 6 h at 37◦C. The media containing the transfection mixture was aspirated off and re-fed with 2ml of DMEM plus 5% calf serum.”).
Regarding claim 32, Reed discloses a PEI:plasmid weight ratio of 2.58:1 (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”; section 3.3, first paragraph, “Therefore, we have adapted a [N/P] ratio 20 as our standard. This is equivalent to 2.58 µg PEI per 1 µg DNA.”).
Regarding claim 37, Reed discloses wherein the molar ratio of nitrogen (N) in Total PEI to phosphate (P) in plasmid is 20:1 (N:P) in the transfection mixture (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20)”).
Regarding claim 44, Reed does not disclose adding free PEI to the cells before or after the plasmid/PEI mixture is contacted with the cells (section 2.10, “we transfected XDC293 cells … by linear PEI method (N/P = 20) … Cells were incubated at 37◦C for 48 h before transfection. Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each) … After transfection the plates were incubated for 6 h at 37◦C.”). As discussed above, the plasmid/PEI mixture taught by Reed necessarily comprises Free PEI, as evidenced by Yue. Therefore, the limitation wherein free PEI is added to the cells at the same time as the plasmid/PEI mixture is contacted with the cells is taught by Reed, as evidenced by Yue.

Regarding claim 47, Reed discloses plating 2 x 106 HeLa cells in 2 mL of medium prior to transfection, which is equivalent to a density of 1 x 106 cells/mL, and incubating the cells for 48 h before transfection (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. Cells were incubated at 37◦C for 48 h before transfection.”). Sato evidences that HeLa cells have a doubling time of 42.6 hours (page 2, second to last paragraph, “the doubling time measured for HeLa cells cultured in a CO2 incubator (42.6 h)”). Since the incubation time (48 hrs) is between the first and second doubling times (42.6 hrs, and 85.2 hrs, respectively), the ordinary artisan would reasonably expect that the cells have a density in the range of  1 x 106 cells/mL to 4 x 106 cells/mL when contacted with the plasmid/PEI mixture).
Regarding claim 50, Reed discloses wherein the encoded AAV packaging proteins comprise AAV rep and AAV cap (section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claim 52, Reed discloses wherein the helper proteins comprise adenovirus E2, E4, and VA RNA genes (section 3.5, “The third plasmid, pXX6, expresses three gene-products from adenovirus type 5 that are required for AAV replication (E2A, E4orf6, and VA).”).
Regarding claim 53, Reed discloses wherein the cells are mammalian cells (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection.”).
Regarding claim 55, Reed discloses wherein the total amount of plasmid comprising the nucleic acid that encodes a protein of interest and plasmids comprising nucleic acids encoding AA V packaging proteins and nucleic acids encoding helper proteins is 3 µg in 2 mL of cell culture, which is equivalent to 1.5 µg per mL of cells (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. … Each transfected well contained 3µg total DNA. Each set consisted of five wells: 1. pAd8, pXX6 and pGET-GFP (0.12 pmol/well of each).”).
Regarding claim 56, Reed discloses wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the plasmid comprising nucleic acids encoding helper proteins is 1:1 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids [pAd8, pXX6 and pGET-GFP].”).
Regarding claim 57, Reed discloses that the plasmids comprise a first plasmid comprising the nucleic acids encoding AAV packaging proteins (section 2.10, “The second plasmid, pAd8 (Samulski et al., 1987, 1989) expresses the AAV replication and capsid genes”) and a second plasmid 
Regarding claim 58, Reed discloses wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the first plasmid comprising the nucleic acids encoding AAV packaging proteins to the second plasmid comprising the nucleic acids encoding helper proteins is 1:1:1 (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids [pAd8, pXX6 and pGET-GFP].”).
Regarding claims 60-61, Reed discloses wherein the AAV comprises an AAV serotype and two AAV ITRs (section 3.5, “XDC293 and HeLa cells were transfected with an equal molar amount of three plasmids. Plasmid pGET-GFP contains an EGFP gene downstream of a strong transcription enhancer from human cytomegalovirus and the promoter from the chicken β-actin gene (Fig. 9A). This EGFP expression cassette is flanked by two terminal repeats from AAV2. The terminal repeats contain the AAV2 origin of replication and packaging signals. This plasmid also contains a stuffer fragment from the bacteriophage lambda to make the recombinant AAV 4736 nucleotides long, which is similar to wild-type AAV2 and optimal for ssDNA production (Tullis and Shenk, 2000). The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claims 63-64, Reed teaches wherein the AAV vector comprises a β-actin promoter (see Figure 9A on page 95). Damdindorj evidences that the β-actin promoter is a constitutive promoter (page 1, first paragraph). Thus, Reed teaches wherein the AAV vector comprises a constitutive expression control element, as evidenced by Damdindorj. Since constitutive promoters are unregulated and not tissue-specific, the β-actin promoter taught by Reed fulfills the limitation “wherein the expression control element comprises an element that confers expression in liver” (claim 64).
Regarding claim 66, Reed discloses wherein the AAV vector comprises VP1, VP2, and VP3 capsid proteins of AAV2 (ABSTRACT, “We have used this protocol to produce recombinant adeno-associated virus (AAV) in XDC293 cells and in HeLa cells. This requires transient expression of three adenovirus gene-products (E2A, E4orf6, and VA RNAs) as well as the AAV replication (Rep78, Rep68, Rep52, and Rep40) and capsid (VP1, VP2, and VP3) proteins.”; section 3.5, “The second plasmid, pAd8, contains the AAV2 replication and capsid genes.”).
Regarding claim 68, Reed discloses plating 2 x 106 HeLa cells in 2 mL of medium prior to transfection, which is equivalent to a density of 1 x 106 cells/mL, and incubating the cells for 48 h before transfection (section 2.10, “XDC293 and HeLa cells were seeded in six-well plates with 2×105 cells/well in 2 mL of DMEM plus 5% calf serum were used for transfection. Cells were incubated at 37◦C for 48 h before transfection.”). Sato evidences that HeLa cells have a doubling time of 42.6 hours (page 2, second to last paragraph, “the doubling time measured for HeLa cells cultured in a CO2 incubator (42.6 h)”). Since the incubation time (48 hrs) is between the first and second doubling times (42.6 hrs, and 85.2 hrs, respectively), the ordinary artisan would reasonably expect that the cells are subcultured to a density in the range of 1 x 106 cells/mL to 4 x 106 cells/mL prior to transfection (i.e. contact with the plasmid/PEI mixture).

Response to arguments: In papers filed 03/17/2021, Applicant argues that that the composition disclosed by Reed does not necessarily comprise “Free PEI” as defined in the instant application. Essentially, Applicant argues that, in light of paragraphs [0055-0056] of the specification, the artisan would understand that “Free PEI” is substantially free of plasmid and therefore is distinct from “the PEI that comprises the plasmid/PEI mixture”. With respect to the Reed disclosure, Applicant argues that the artisan would understand that Reed’s mixture “would have proceeded towards dynamic equilibrium during which each PEI molecule in the mixture would be expected to .


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-14, 22-30, 32, 34-35, 37, 39, 41, 44-48, 50, 52-58, 60-61, 63-64, 66, 68-70, 72, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. “Scalable serum-free production of recombinant adeno-associated virus type 2 by transfection of 293 suspension cells”, Journal of Virological Methods 144 (2007) 32–40; in view of Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76; Cell BioLabs, Inc. “Product Data Sheet: pAAV-MCS Expression Vector”, retrieved September 2020, pages 1-11; Damdindorj et al. “A Comparative Analysis of Constitutive Promoters Located in Adeno-Associated Viral Vectors”, August 2014, PLoS ONE 9(8): e106472, pages 1-10; and Li et al. “Role for Highly Regulated rep Gene Expression in Adeno- Associated Virus Vector Production”, JOURNAL OF VIROLOGY, July 1997, p. 5236–5243. 
Regarding claims 22-29, Durocher teaches a method for producing transfected cells that produce recombinant AAV vector comprising a nucleic acid that encodes a protein, comprising:
providing plasmids comprising nucleic acids encoding AAV packaging proteins (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”) and nucleic acids encoding helper 
providing a plasmid comprising a nucleic acid that encodes a protein of interest (section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector”);
providing a solution comprising polyethylenimine (PEI) solution (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”);
mixing the plasmids with the PEI solution to produce a plasmid/PEI mixture (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”),
wherein said plasmids are in a molar ratio range of about 1:0.01 to about 1:100 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”);
contacting cells with the plasmid/PEI mixture to produce a plasmid/PEI cell culture to produce transfected cells (section 2.3, “DNA-PEI complexes were added dropwise to the cells”);
harvesting the transfected cells to produce a cell harvest (section 2.6, “For 12 well plate experiments, transfected cells were harvested and centrifuged to obtain the cell pellet. The cell pellet was then resuspended … ”); and
isolating the recombinant AAV vector form the cell harvest thereby producing recombinant AAV vector comprising a nucleic acid that encodes a protein of interest (section 2.6, “Resuspended cell pellets were subjected to three freeze–thaw cycles (freezing on dry ice followed by thawing in a 
Durocher does not teach the steps of:
adding free PEI to the plasmid/PEI cell culture to produce a free PEI/plasmid/PEI cell culture; and 
incubating the free PEI/plasmid/PEI cell culture for at least 4 hours
Prior to the effective filing date of the instantly claimed invention, Yue is considered relevant prior art for teaching a method of transfecting cells (see ABSTRACT) comprising the steps of:
adding free PEI to the plasmid/PEI cell culture to produce a free PEI/plasmid/PEI cell culture (page 71, last paragraph, “Furthermore, we decided to add the 7 portions of free PEI chains at different times; namely, hours before or after the administration of the PEI/DNA polyplexes (N:P=3), so that the final and total N:P ratio remains 10. We define t=0 for the simultaneous addition of the PEI/ DNA polyplexes (N:P=3) and 7 portions of free PEI chains.”); 
and incubating the free PEI/plasmid/PEI cell culture for at least 4 hours, thereby producing transfected cells (Figure 6 on page 72; and page 72, first full paragraph, “Fig. 6 also reveals that in the delayed addition of free PEI chains, i.e., t>0 … incubation time was fixed to be 48 h, starting from the polyplex administration.”).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method, as taught by Durocher, to further comprising the steps of adding free PEI to the plasmid/PEI cell culture to produce a free PEI/plasmid/PEI cell culture and incubating the free PEI/plasmid/PEI cell culture for at least 4 hours, as taught by Yue, with a reasonable expectation of success because Yue teaches that addition of free PEI chains results in transfection efficiency about 50-fold higher than that 
Regarding claims 72 and 74, Yue teaches that addition of free PEI chains results in transfection efficiency about 50-fold higher than that without the addition of free PEI chains (see Figure 13 on page 74; see also page 74, col. 1, “it is worth noting that this reduced transfection efficiency is still ~50-fold higher than that without the addition of free PEI chains (N:P=3), clearly indicating that the free PEI chains mainly play their role inside the cells.”; see also section 2.8, “The in vitro gene transfection efficiency was quantified by using the luciferase transfection assays, in which plasmid pGL3 was used as an exogenous reporter gene. … The gene transfection efficiency is expressed as a relative luminescence unit (RLU) per cellular protein (mean±SD of triplicates).”). Since Yue teaches that addition of free PEI results in 50-fold higher transfection efficiency compared to without addition of PEI, the ordinary artisan would reasonably expect that the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture.
In papers filed 03/17/2021, Applicant states that ‘The period of time after subculture and the PEI:plasmid ratios recited in amended claim 72 and new claim 74, respectively, result in "structural changes to the method of claim 22 that will predictably achieve" the recited 50% or greater amount of recombinant AAV vector produced with the step of adding Free PEI to the 6 cells”). Durocher also teaches wherein the cells are contacted with the plasmid/PEI mixture for 3 days after subculture (section 3.2, “293E cells were plated in a T-75 cm2 flask containing 19 mL of culture at a cell density of 0.5×106 mL−1 or seeded in a 125-mL shaker flask containing 19 mL of culture at the same cell density. One milliliter of transfection mixture was then added to each cultures and the T-75 flask was incubated in a static manner while the 125-mL flask was agitated at 110 rpm. Three days after transfection, the transfected cells were harvested”). Therefore, as evidenced by Applicant’s remarks, Durocher discloses the structure necessary to predictability achieve the recited functional characteristic of “wherein the amount of recombinant AAV vector produced is at least 50% or greater with the step of adding Free PEI to the plasmid/PEI cell culture compared to without adding Free PEI to the plasmid/PEI cell culture”. That is, the recited functional characteristic is an inherent property of the method disclosed by Durocher, as evidenced by Applicant’s remarks filed 03/17/2021.
Regarding claim 1, it is the Examiner’s position that the composition is prima facie obvious in view of methods of using or making the composition.
Durocher teaches a composition comprising a plasmid/PEI mixture (section 2.3, “rAAV-2 was generated following PEI-mediated triple transfection of HEK293 cells based on the method 6 cells”), said plasmid/PEI mixture comprising components:
(a) plasmids comprising nucleic acids encoding AAV packaging proteins (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”) and nucleic acids encoding helper proteins (section 2.2, “The pHelper vector (Stratagene, Cedar Creek, TX) contains the helper functions of adenovirus (E2A, E4, VA RNA)”);
(b) a plasmid comprising a nucleic acid that encodes a protein of interest (section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector”); and
(c) a polyethylenimine (PEI) solution (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”),
wherein said plasmids are in a molar ratio range of about 1:0.01 to about 1:100 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”).
Durocher teaches that the composition further comprises cells, wherein said cells are in contact with said plasmid/PEI mixture of said components (a), (b) and (c). (section 2.3, “DNA-PEI complexes were added dropwise to the cells”). 
Yue teaches adding “Free PEI” to the composition, wherein cells have been in contact with the plasmid/PEI mixture and Free PEI for at least 4 hours (Figure 6 on page 72; and page 72, first full paragraph, “Fig. 6 also reveals that in the delayed addition of free PEI chains, i.e., t>0 … 
Regarding claim 9, Yue teaches the composition wherein the cells have been in contact with the plasmid/PEI mixture and Free PEI for at least 4 hours (Figure 6 on page 72; and page 72, first full paragraph, “Fig. 6 also reveals that in the delayed addition of free PEI chains, i.e., t>0 … incubation time was fixed to be 48 h, starting from the polyplex administration.”; see also Figure 9 on page 72).
Regarding claim 12, Durocher teaches wherein the cells produce recombinant AAV vector comprising the nucleic acid that encodes the protein of interest (Figure 4A on page 38). 
Regarding claim 13, Durocher teaches the composition comprises a container (section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes”).
Regarding claims 14, Durocher teaches the composition comprises a plasmid comprising nucleic acids that encode AAV capsid proteins (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”).
Regarding claim 30, Durocher teaches wherein the plasmid/PEI cell culture is incubated for a period of 3 days (i.e. 72 hours) (section 3.2, “293E cells were plated … or seeded … One milliliter of transfection mixture was then added to each cultures and the T-75 flask was incubated in a static manner while the 125-mL flask was agitated at 110 rpm. Three days after transfection, the transfected cells were harvested and analyzed by flow cytometry to determine transfection efficiency (GFP-positive cells) and processed to quantify infectious viral particles”).
Regarding claim 32, Durocher teaches wherein said plasmid/PEI mixture has a PEI:plasmid weight ratio in the range of 2:1 (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”).
Regarding claim 37, Yue teaches wherein the molar ratio of nitrogen (N) in Total PEI to phosphate (P) in plasmid is 10:1 (N:P) in the Free PEI/plasmid/PEI cell culture (Figure 13 on page 74).
Regarding claim 39, Durocher teaches wherein said plasmid/PEI mixture is incubated for 15 minutes (section 2.3, “After 15 min of incubation at room temperature, DNA-PEI complexes were added dropwise to the cells.”).
Regarding claim 41, Yue teaches wherein the amount of free PEI is about 70% of Total PEI (pages 70-71, “confirming that DNA is fully condensed by PEI only when N:P≥3. For N:P=10, ~70% of the PEI chains are free in the solution mixture of PEI and DNA.”; and Figure 13 on page 74).
Regarding claim 44, Yue teaches wherein said Free PEI is added to said cells before, at the same time as, or after said plasmid/PEI mixture is contacted with said cells (Figure 6 on page 72).
Regarding claim 45, Durocher teaches wherein said cells are in suspension culture (page 34, first paragraph, “The objective of this study was to develop a scalable method for production of rAAV in suspension, under serum-free conditions. Here, successful productions of rAAV-2 in bioreactors using triple transfection with serum-free media using cell lines, HEK293EBNA-1 (293E) and HEK293F (293F), respectively, are demonstrated. The developed process, based on triple transfection employing polyethylenimine (PEI) as DNA transporter, allowed for a serum-free production”; section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation”).
Regarding claim 46, Durocher teaches wherein said cells are grown and maintained in a serum-free culture medium before and after contact with plasmid/PEI mixture (page 34, first paragraph, “The objective of this study was to develop a scalable method for production of rAAV in suspension, under serum-free conditions. Here, successful productions of rAAV-2 in bioreactors 6 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation”).
Regarding claim 47, Durocher teaches wherein said cells are at a density of 0.5×106 cells/mL when contacted with the plasmid/PEI mixture (section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation, when a density of 0.5×106 cells/mL was typically reached as described in small scale production of rAAV2 vectors.”).
Regarding claim 48, Durocher teaches wherein viability of the cells when contacted with the plasmid/PEU mixture is greater than 60% (section 3.3, “It is worth mentioning that for the cells transfected at a density of 2×106 mL−1, viability at 96 hpt was lower (69%) compared to transfections performed at 0.5×106 (76%) and 1.0×106 (83%) cells/mL”).
Regarding claim 50, Durocher teaches wherein the encoded AAV packaging proteins comprise AAV rep and AAV cap (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”).
Regarding claim 52, Durocher teaches wherein the encoded helper proteins comprise adenovirus E2A, E4, and VA RNA (section 2.2, “The pHelper vector (Stratagene, Cedar Creek, TX) contains the helper functions of adenovirus (E2A, E4, VA RNA)”).
Regarding claims 53-54, Durocher teaches wherein the cells are mammalian cells, HEK 293E cells, and HEK 293F cells (ABSTRACT, “This paper describes successful productions of rAAV type 2 using suspension-growing human embryonic kidney (HEK293) cells in serum-free medium”; page 34, first paragraph, “Here, successful productions of rAAV-2 in bioreactors using 
Regarding claim 55, Durocher teaches wherein the total amount of plasmid comprising the nucleic acid that encodes a protein of interest and the plasmids comprising nucleic acids encoding AAV packaging proteins and nucleic acids encoding helper proteins is 1 µg per 0.5×106 cells (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”). Durocher further teaches transfecting cells at a density of 0.5×106 cells/mL in 19 mL of medium with the transfection mix (i.e. plasmid/PEI mixture) (section 2.3, “For the study on the effect of cell density on transfection efficiency and viral titer, 293F cells were seeded at 0.5×106, 1.0×106 and 2.0×106 cells/mL in 19 mL of FreeStyle medium and transfected with 1 mL of transfection mix.”). Since a density of 0.5×106 cells/mL in 19 mL of medium equates to 9.5×106 cells in 19 mL, and a transfection mix of 1 µg DNA per 0.5×106 cells equates to 19 µg DNA for 9.5×106 cells, Durocher teaches wherein the total amount of plasmid (i.e. DNA) is 19 µg plasmid for 19 mL of cells, which is equivalent to 1 µg plasmid per mL of cells.
Regarding claim 56, Durocher teaches wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to plasmids comprising nucleic acids encoding helper proteins is 1:1 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”).
Regarding claim 57, Durocher teaches wherein the plasmids comprise a first plasmid comprising the nucleic acids encoding AA V packaging proteins (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes”) and a second plasmid comprising the nucleic acids 
Regarding claim 58, Durocher teaches wherein the molar ratio of the plasmid comprising the nucleic acid that encodes a protein of interest to the first plasmid comprising the nucleic acids encoding AA V packaging proteins to the second plasmid comprising the nucleic acids encoding helper proteins is 1:1:1 (section 3.1, “A molar ratio of 1:1:1 of three plasmids [pAAV-GFP, pAAV-ACG2, pHelper] represents the optimal proportion and was used in the following studies”; see also Figure 4 on page 38, “A transfection mix composed of three plasmids (pAAV-GFP, pAAVACG2, pHelper) at a 1:1:1 weight ratio and PEI (DNA:PEI = 1:2)was transferred to the bioreactor”).
Regarding claim 60, Durocher teaches that the AAV vector comprises AAV serotype 2 (i.e. AAV2) (ABSTRACT, “This paper describes successful productions of rAAV type 2”; section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector (Stratagene, Cedar Creek, TX) flanked by AAV-2 ITRs”).
Regarding claim 61, Durocher teaches wherein the AAV vector comprises two adeno-associated virus (AAV) inverted terminal repeats (ITRs) (section 2.2, “The pAAV-GFP vector was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector (Stratagene, Cedar Creek, TX) flanked by AAV-2 ITRs”).
Regarding claims 63-64, Durocher teaches that the pAAV-GFP vector “was obtained following the insertion of the cDNA encoding the Green Fluorescent Protein (GFP) into the pAAV-MCS vector” (section 2.2). Cell BioLabs evidences that the pAAV-MCS vector comprises the CMV promoter (Figure 3 on page 4). Damdindorj evidences that the CMV promoter is a constitutive promoter (page 1, first paragraph). Thus, Durocher teaches wherein the AAV vector comprises a constitutive expression control element, as evidenced by Cell BioLabs and Damdindorj. 
Regarding claim 66, Durocher teaches using the pAAV-ACG2 vector comprising cap genes (i.e. genes encoding capsid proteins), citing the disclosure of Li (section 2.2, “The pAAV-ACG2 vector contains AAV2 rep and cap genes and was a generous gift of Dr. Jude Samulski (University of North Carolina). In this vector, the Rep78/68 ATG initiation codon was converted into the less efficient ACG codon in order to reduce Rep78/68 expression, resulting in increased AAV vector production (Li et al., 1997).”). Li teaches that the pAAV-ACG2 vector comprises VP1, VP2 and VP3 capsid proteins (page 5236, col. 1, “The three viral coat proteins, VP1, VP2 and VP3, which are required for virion assembly, are derived from mRNA initiated at the p40 promoter,”; page 5237, col. 2, “To determine the effect of low-level Rep expression on rAAV production, a novel plasmid, pACG-2 (50), was also constructed. This construct is identical to pAAV/Ad, except that a point mutation has converted the start codon of Rep78/68 from ATG into a less efficient ACG codon. AAV utilizes the ACG start codon for AAV Vp2 capsid production, which is expressed at low levels from the same mRNA that encodes the major capsid protein Vp3.”). Thus the limitation wherein the AAV vector comprises VP1, VP2 and VP3 capsid proteins is taught by Durocher, as evidenced by Li.
Regarding claim 68, Durocher teaches wherein the cells are subcultured to a cell density of 0.5×106 cells/mL prior to contact with the transfection mix (i.e. plasmid/PEI mixture) (section 2.3, “293F cells were seeded at 0.5×106, 1.0×106 and 2.0×106 cells/mL in 19 mL of FreeStyle medium and transfected with 1 mL of transfection mix”; see also section 2.4, “Bioreactors were seeded at 0.25×106 cells/mL and transfected with the DNA/PEI complexes 24 h post-inoculation, when a 6 cells/mL was typically reached as described in small scale production of rAAV2 vectors.”).
Regarding claims 69-70, Durocher teaches wherein the cells are contacted with the plasmid/PEI mixture for 3 days after subculture (section 3.2, “293E cells were plated in a T-75 cm2 flask containing 19 mL of culture at a cell density of 0.5×106 mL−1 or seeded in a 125-mL shaker flask containing 19 mL of culture at the same cell density. One milliliter of transfection mixture was then added to each cultures and the T-75 flask was incubated in a static manner while the 125-mL flask was agitated at 110 rpm. Three days after transfection, the transfected cells were harvested”).


Response to arguments: In papers filed 03/17/2021, Applicant argues “Dorocher et al. fails to teach or suggest any composition comprising components (a) - (e) as recited in amended claim 1” (page 26). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as set forth in the rejection, Dorocher explicitly discloses a composition comprising components (a) through (d) of instant claim 1. Yue teaches component (e) “Free PEI”. 

Applicant further argues ‘Regarding Yue et al., this reference provides no teaching as to what the contact time is with plasmid/PEI, cells and the allegedly disclosed Free PEI. In particular, the incubation time as reported in Fig. 7 of Yue et al. is apparently combined with a post incubation time period, thereby providing no teaching as to what time period the "incubation" time refers to, or et al. state that ‘[t]he complete DMEM medium (800 ul per well) was added 6 h after the gene transfection." (see page 69, left col., under 2.8)’ (page 26). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner disagrees with Applicant’s characterization of the Yue disclosure. Page 72, first full paragraph, of Yue discloses “Fig. 6 also reveals that in the delayed addition of free PEI chains, i.e., t>0 … incubation time was fixed to be 48 h, starting from the polyplex administration” and the description of Figure 6 reads “Effect of 7 portions of free PEI chains added at different times (prior to or post the administration of polyplexes formed at N:P=3) on the gene transfection efficiency in 293 T cells”. That is, (with respect to the experiment depicted in Figure 6) the total incubation time of the cells and DNA/PEI polyplexes (“plasmid/PEI mixture”) was 48 hours, and the times on the x-axis of Figure 6 show the time when “Free PEI” was added relative to administration of the DNA/PEI polyplexes to the cells. So, as an example, because the total incubation time was 48 hours, addition of “Free PEI” 4 hours post-administration of the DNA/PEI polyplexes to the cells, as disclosed in Figure 6, necessarily means an incubation time of “Free PEI”, DNA/PEI polyplexes, and cells of 44 hours. Examiner further points to Figure 9 on page 72, which further shows an incubation time of “Free PEI”, DNA/PEI polyplexes, and cells of 4 and 6 hours. With respect to Applicant’s remark that ‘Yue et al. state that ‘[t]he complete DMEM medium (800 ul per well) was added 6 h after the gene transfection." (see page 69, left col., under 2.8)’ (page 26), the instant claims do not preclude a method step of adding cell culture medium to the cell culture post-transfection.

Applicant further argues ‘Moreover, Yue et al. fails to teach or suggest any composition or method for transfecting cells with two or more plasmids or for producing any recombinant AA V vector. In view of the foregoing deficiency, it follows that Yue et al. also fails to teach or suggest any In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as set forth in the rejection, an artisan would be motivated to modify the AAV9 production method, as taught by Durocher, to further comprising the steps of adding free PEI to the plasmid/PEI cell culture to produce a free PEI/plasmid/PEI cell culture and incubating the free PEI/plasmid/PEI cell culture for at least 4 hours, as taught by Yue, because Yue teaches that addition of free PEI chains results in transfection efficiency about 50-fold higher than that without the addition of free PEI chains. That is, the artisan would have been motivated to add “Free PEI” to a transfection method for AAV9 production in order to increase transfection efficiency.



Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. “Scalable serum-free production of recombinant adeno-associated virus type 2 by transfection of 293 suspension cells”, Journal of Virological Methods 144 (2007) 32–40; in view of Yue et al. “Revisit complexation between DNA and polyethylenimine — Effect of uncomplexed chains free in the solution mixture on gene transfection”, Journal of Controlled Release 155 (2011) 67–76; Cell BioLabs, Inc. “Product Data Sheet: pAAV-MCS Expression Vector”, retrieved September 2020, pages 1-11; rep Gene Expression in Adeno- Associated Virus Vector Production”, JOURNAL OF VIROLOGY, July 1997, p. 5236–5243; as applied to claims 1, 9, 12-14, 22-30, 32, 34-35, 37, 39, 41, 44-48, 50, 52-58, 60-61, 63-64, 66, 68-70, 72, and 74 above; and in further view of Tauhardt et al. “Linear Polyethyleneimine: Optimized Synthesis and Characterization – On the Way to ‘Pharmagrade’ Batches” Macromol. Chem. Phys. 2011, 212, 1918–1924.
Regarding claim 34, Durocher teaches wherein the PEI of the plasmid/PEI mixture is linear PEI (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”). Durocher does not teach that the linear PEI is specifically hydrolyzed linear PEI. Prior to the effective filing date of the instantly claimed invention, Tauhardt is considered relevant prior art for teaching that linear PEI is commonly synthesized using hydrolysis reactions (see pages 1918-1919, joining paragraph, “LPEI [linear PEI] can be synthesized by the polymerization of N substituted aziridines and their subsequent hydrolysis. The more common method, though, is to obtain LPEI by the acidic or basic hydrolysis of poly(2-oxazoline)s. … Commercially available LPEIs, e.g. from Polysciences or Polyplus Transfection (jetPEI), are commonly synthesized by acidic hydrolysis of methyl-initiated poly(2-ethyl-2-oxazoline) (PEtOx) … ”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the linear PEI, as taught by Durocher, with hydrolyzed linear PEI, as taught by Tauhardt, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the linear PEI, as taught by Durocher, with hydrolyzed 
Regarding claim 35, Durocher teaches wherein the linear PEI has a molecular weight of 25 kDa, which is equivalent to 25,000 g/mol (section 2.3, “The transfection mix was done in 0.1 mL of LC-SFM/10mM Hepes using 1 µg of DNA and 2 µg of PEI (25 kDa, linear) per 0.5×106 cells”). 

Response to arguments: In papers filed 03/17/2021, Applicant argues “Tauhart et al. is silent regarding any composition comprising any plasmid/PEI mixture, plasmid/PEI cell culture, Free PEI/plasmid/PEI cell culture, or any method for producing AAV vectors using such compositions. According, Tauhardt et al. fails to cure the deficiencies of Durocher et al. (as evidenced by Li et al., Cell BioLabs, Inc., and Damdindorj et al.)” (page 27). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Tauhardt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tauhardt is considered relevant prior art for teaching that linear PEI is commonly synthesized using hydrolysis reactions and commercially available (see pages 1918-1919, joining paragraph, “LPEI [linear PEI] can be synthesized by the polymerization of N substituted aziridines and their subsequent hydrolysis. The more common method, though, is to obtain LPEI by the acidic or basic hydrolysis of poly(2-oxazoline)s. … Commercially available LPEIs, e.g. from Polysciences or Polyplus Transfection (jetPEI), are commonly synthesized by acidic hydrolysis of methyl-initiated poly(2-ethyl-2-oxazoline) (PEtOx) … ”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633